DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation "the right and left outer edges" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
	In claim 5, line 3, applicant claims “a third open wide configuration”.  This is indefinite since it implies a second open configuration but does not claim it. 
	In claim 7, line 3, applicant claims “a fourth low wide configuration”.  This is indefinite since it implies a second open configuration and a third open configuration but does not claim it. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boismier (US Patent 3,768,858).
	Re claim 1, Boismier discloses a multi position folding panel truck box cover assembly includes a left (5 and 4) and a right (3 and 2) longitudinally extending foldable cover sections, each cover section including an outside face an inside face and an outer edge and an inner edge, wherein at the intersection of each of the right and left outer edges and the outside face the left and right cover sections are pivotally connected with a left outer hinge and a right outer hinge to a left sidewall and a right sidewall respectively of a truck box (as shown by figure 8); the left and right cover sections each further include two longitudinal panels namely a left and right inner panel and a left and right outer panel, wherein the left panels are pivotally coupled at the inside face proximate a middle edge and make up the left cover section (as shown by figure 2), and wherein the right panels are pivotally coupled at the inside face proximate a middle edge and make up the right cover section (as shown by figure 2), wherein the cover assembly configurations include; a first covered configuration wherein the two cover sections each comprised of two panels are all disposed in a substantially horizontal coplanar edge to edge relation such that the left and right inner edges of the cover sections abut each other thereby covering the truck box (as shown in figure 1).
	Re claim 2, the cover assembly configurations includes; a second tall open configuration wherein the right cover section is in a generally vertically upright right cover position, and the left cover section is in a generally vertically upright left cover position each cover section extending upwardly from each respective sidewall wherein the inner and outer panels of each cover section are coplanar, such that in the second tall open configuration the left inner and left outer panels form a left vertical sidewall extension, and the right inner and right outer panels 
	Re claim 5, a third open wide configuration wherein each outer panel is pivoted to a fully open position thereby extending horizontally away from each sidewall, and each inner panel is pivoted to extend perpendicular and generally vertically upright from each of the outer panels thereby forming an upper opening wider than a truck box opening (as shown in figure 5A).
	Re claim 7, a fourth low open configuration wherein each outer panel is pivoted to a generally upwardly vertical position and each inner panel is pivoted to a generally vertically downwardly position such that the inside faces of the left inner and outer panels abut and the inside faces of the right inner and outer panels abut, wherein the left inner and outer panels form a low double paneled vertical sidewall extension, wherein the right inner and outer panels form a low double paneled vertical sidewall extension (as shown in figure 3).

Allowable Subject Matter
Claims 3, 4, 6, and 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references all disclose vehicle bed cover devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason S Morrow whose telephone number is (571)272-6663.  The examiner can normally be reached on Monday through Friday, 7:30 a.m.-5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S MORROW/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
August 28, 2021